

116 HRES 854 IH: Expressing the sense of the House of Representatives that the United States should become a state party to the United Nations Convention on the Rights of the Child.
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 854IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Ms. Omar submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the United States should become a state
			 party to the United Nations Convention on the Rights of the Child.
	
 Whereas the United Nations Convention on the Rights of the Child (UNCRC) was adopted by the United Nations General Assembly on November 20, 1989;
 Whereas the UNCRC entered into force on September 2, 1990; Whereas the United States played a pivotal role in the drafting of the UNCRC and was the main proponent of many of the Convention’s articles;
 Whereas the United States signed the UNCRC on February 16, 1995, but has not yet ratified the convention;
 Whereas the United States is the only United Nations member state which has not ratified the UNCRC; Whereas the United States has demonstrated its commitment to the aims of the UNCRC by ratifying two of its optional protocols, including the Optional Protocol on the Involvement of Children in Armed Conflict and the Optional Protocol on the Sale of Children, Child Prostitution, and Child Pornography;
 Whereas protecting the rights of children, preventing their exploitation and abuse, meeting their basic needs, and helping them reach their full potential are foundational to the development of a healthy society;
 Whereas girls face disproportionate and differential human rights violations and discrimination, including gender-based and sexual violence, sexual harassment, trafficking, early and forced marriage, and unequal access to education, health, food, and justice; and
 Whereas alleviating child poverty and eliminating violence and discrimination against children is essential to United States interests at home and abroad: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States should become a state party to the United Nations Convention on the Rights of the Child (UNCRC);
 (2)the President should promptly seek the advice and consent of the Senate to ratification of the UNCRC;
 (3)the United States Senate should approve United States ratification of the UNCRC; (4)the President should, upon receiving approval from the United States Senate, ratify the UNCRC; and
 (5)the United States should use its voice, vote, and influence in bilateral and international relationships and institutions to support the aims of the UNCRC.
			